COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Clay Ammerman and Erin Ammerman v. Johnny Wilson and Angela
                          Wilson

Appellate case number:    01-17-00448-CV

Trial court case number: 16-01-23529

Trial court:              506th District Court of Waller County

Date motion filed:        September 27, 2018

Party filing motion:      appellants, Clay and Erin Ammerman

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey


Date: November 29, 2018